Citation Nr: 9930569	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-19 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from August 1967 to September 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
new and material evidence had been presented to re-open the 
claim for service connection for a skin disability, but 
denied the claim on the merits.  


FINDINGS OF FACT

1.  Service connection for a skin disability was denied by a 
rating decision in January 1982 and no timely appeal was 
filed.

2.  The evidence added to the record subsequent to the 
January 1982 rating decision includes the October 1997 VA 
examination report, which is not duplicative of evidence 
previously considered, and provides a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disability.  

3.  When construed in the manner most favorable to the 
veteran, the evidence of record presents a plausible claim 
for service connection for a skin disability.


CONCLUSIONS OF LAW

1.  The January 1982 rating decision denying service 
connection for a skin disability is final; however, new and 
material evidence has been presented to reopen the veteran's 
claim.  38 U.S.C.A. §§ 1110, 5108, 7105 (1991); 38 C.F.R. 
§ 3.104 (a), 3.156, 20.302, 20.1103 (1999).

2.  The veteran has submitted a well-grounded claim for 
service connection for a skin disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was treated 
for athletes foot in June 1969.  At the time of his July 1969 
physical examination for separation from service, no 
abnormalities of the skin were noted on clinical evaluation.  

An unappealed rating action in August 1972 denied service 
connection for an undiagnosed skin disability.  

VA medical records dated in November 1972 to November 1976 
reflect treatment for a skin disorder diagnosed as discoid 
lupus erythematous.  VA hospital reports dated in December 
1976 and January 1977 reflect that the veteran was 
hospitalized for treatment, to include excision, of multiple 
facial lesions, diagnosed as quiescent systemic lupus 
erythematous.  When he was again hospitalized in May 1977 for 
excision of facial lesions, it was emphasized to the veteran 
that this was a systemic disease.  The diagnosis was discoid 
lupus.  In October 1981 the veteran was hospitalized with a 
diagnosis of rule out systemic lupus erythematous.  In view 
of various clinical findings, a nonspecific urethritis was 
presumed.  The diagnosis at discharge was discoid lupus 
erythematous rule out systemic lupus erythematosus.  When he 
was seen n renal clinic in December 1981, the assessment was 
discoid lupus.  It was noted that whether there was an 
additional renal lesion to suggest systemic lupus 
erythematosus seemed unlikely.  

A rating action in January 1982 denied service connection for 
a skin disability characterized as discoid lupus erythematous 
and claimed as residual of Agent Orange.  The veteran was 
notified of this determination by letter of January 1982 and 
advised of his appellate rights, but did not submit a timely 
notice of disagreement within the period allowed.  

VA outpatient treatment records demonstrate that when the 
veteran was seen for unrelated complaints in June 1996, and 
when he was hospitalized for excision of a facial cyst in 
November 1996 to December 1996, a diagnosis of discoid lupus 
erythematous was noted.  

On VA examination conducted in April 1997 the veteran 
complained of scars on his skin from lupus, itching, and deep 
painful lesions on the soles of both feet, heels, and 
toenails.  The examiner noted that he had been asked to 
develop an opinion about whether an undiagnosed skin 
condition in the service later diagnosed as discoid lupus and 
still later disseminated or systemic lupus erythematosus were 
the same condition or if the condition described as 
developing in the service had matured or evolved into the 
present condition reflected in the claims folder.  The 
examination report reflects that the claims folder was 
reviewed prior to examination.  On evaluation of the skin, it 
was noted the veteran had a definite history of athlete's 
foot in the service and a history of some skin rash which he 
noted about his face, which had first been called psoriasis 
and later called lupus, biopsied still later.  The veteran 
thought it had been stable for years and not progressing.  He 
had bilateral, heavy, discolored signs of excoriation.  He 
had some intertrigo on the right foot, predominantly and some 
on the left.  He had thickened atrophic, dark toenails 
bilaterally, as well as painful, round, circular, deep, 
sensitive calluses on the forefoot on both sides, typical 
advanced epidermal phytosis of both feet.  He had scars, 
lateral, 4 inches in length up the arms, which he said were 
the site of excision of lupus lesions, and a one inch scar 
and skin graft area on the scalp and parietal region.  There 
was also a scar on his left malar eminence and a lesion, 
reddened, and rough on the ankle about one inch in diameter.  
Also noted were three small scars from excision of previous 
lesions.  Under his right eye, he had a one inch semi-
circular, rough and dry, non-tender lesion within the skin 
and he had a lesser lesion lower on the malar eminence of his 
right face.  He had a lesion below the left ear, and a small 
lesion on his anterior chest and upper abdomen.  The 
diagnoses included discoid lupus, with multiple healed scars, 
dermatophytosis, tinea pedis, bilateral, severe, and 
calluses, painful, bilateral.  The examiner commented that it 
was not clear from reviewing the chart the extent of the 
veteran's skin lesions during service other than athlete's 
foot.  It was clear from reviewing the chart that within a 
year or two after service, the veteran had lesions rather 
typical of discoid lupus and they were subsequently biopsied.  
From reviewing the chart, it was not clear to the examiner 
when the veteran evolved or progressed, which would be the 
case if it were true that the veteran developed enough other 
signs and/or symptoms or measurable abnormalities to be 
called systemic lupus erythematosus.  Antibiotics in the 
chart and other aberrations on laboratory testing were not 
proof diagnostic.  The veteran did have some protein in his 
urine and some degree of kidney problems.  It was considered 
to be known that some people with lupus also have some 
nephritis, but the veteran never experienced any full-grown 
nephritis as far as the claims folder review was concerned.  
Since the veteran had not, by his admission or chart review, 
progressed in nature or extent of lupus, lesions in the skin 
in the last decade, the examiner was reluctant to agree with 
the diagnosis of systemic lupus erythematosus.  The examiner 
stated that if that diagnosis was proven it would be 
considered a progression of the earlier condition which was 
called discoid lupus erythematous.  


New and Material Evidence Analysis

By a rating action in January 1982, the RO denied service 
connection for a skin disability.  The veteran received 
written notification of that action by letter in January 1982 
and, as he failed to file a timely appeal therefrom, the 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 
(a), 20.302, 20.1103 (1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999), the U. S. Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
held that a three step process is required for reopening 
claims under the holding of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998): the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.

In a recent decision, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) emphasized that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363. 

The evidence associated with the claims folder subsequent to 
the January 1982 denial of service connection for a skin 
disability includes the October 1997 VA examination report 
which bears directly and substantially upon the specific 
matter under consideration in this case, and is neither 
cumulative nor redundant.  When the new evidence is construed 
in the manner most favorable to the veteran, in connection 
with evidence previously assembled, presuming the credibility 
of the evidence, it raises the possibility that the veteran 
has systemic lupus erythematous which had its onset within 
the first year following separation from service.  
Accordingly, the newly received evidence provides a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, and is of such significance that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, we find that the additional evidence 
associated with the claims folder constitutes new and 
material evidence, and the claim for service connection for a 
skin disability is reopened. 

Turning to the issue of well groundedness, it is noted that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include systemic lupus erythematous, 
shall be service-connected, although not manifest during 
service, if they become manifest to a degree of 10 percent or 
more within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995).  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet.App. 498.  

The record in this case demonstrates that the veteran has a 
current skin disability, variously diagnosed as discoid lupus 
erythematous and systemic lupus erythematous.  In addition, 
the evidence of record, to include the opinion provided by 
the VA examiner in October 1997, raises the possibility that 
he has a skin disability, possibly system lupus erythematous, 
which had onset within the presumptive period of one year 
following separation from service.  Accordingly, it is 
concluded that when the evidence is construed in the manner 
most favorable to the veteran, the record reflects competent 
evidence of the elements of a plausible claim and it is 
determined that the claim is well-grounded.  


ORDER

The appeal is granted to the extent that the claim is 
reopened and determined to be well-grounded.  



REMAND

In view of the somewhat ambiguous nature of the medical 
opinion provided by the VA examiner in October 1997 and the 
conflicting diagnoses in the record, additional medical 
clarification is warranted to ensure that VA has fulfilled 
its duty to assist the veteran in the development of the 
evidence pertinent to his claim.  38 U.S.C.A. § 5107.  Up-to-
date treatment records should also be compiled.

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for a skin disability since 
October  1997.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  

3.  Following the completion of the above 
requested actions, the veteran should be 
provided a special VA examination to 
assess the nature and etiology of skin 
disability.  The examiner must thoroughly 
review the claims folder prior to 
evaluating the veteran.  All indicated 
special tests and studies should be 
conducted and all pertinent clinical 
findings and diagnoses set forth in the 
examination report.  The examiner should 
provide an opinion, based upon the 
medical evidence of record, as to the 
etiology and approximate date of onset of 
each skin disorder diagnosed.  In the 
event that the veteran is considered to 
have systemic lupus erythematosus, the 
examiner should state whether it is at 
least as likely as not that the disorder 
had its onset during service or within 
one year of separation.  All opinions 
should be supported by reference to the 
medical evidence of record.

4.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals







